Exhibit 10.2

SIXTH AMENDMENT TO AGREEMENT OF LEASE

THIS SIXTH AMENDMENT TO AGREEMENT OF LEASE (“Sixth Amendment”) is made this 18th
day of September 2008, by and between METRO PARK I, LLC, a Delaware limited
liability company (“Lessor”) and GOVCONNECTION, INC., a Maryland corporation,
formerly known as Comteq Federal, Inc. (“Lessee”).

WITNESSETH:

WHEREAS, Rockville Office/Industrial Associates, Lessor’s predecessor in
interest and Comteq Federal, Inc., Lessee’s predecessor in interest, entered
into that certain Lease dated December 14, 1993 (the “Original Lease”), as
amended by that certain First Amendment to Lease dated November 1, 1996 (the
“First Amendment”), as further amended by that certain Second Amendment to
Agreement of Lease and Extension of Term dated as of March 31, 1998 (the “Second
Amendment”), as further amended by that certain Third Amendment to Agreement of
Lease dated as of August 31, 2000 (the “Third Amendment”), as further amended by
that certain Fourth Amendment to Agreement of Lease dated November 20, 2002 (the
“Fourth Amendment”), and as further amended by that certain Fifth Amendment to
Agreement of Lease dated December 12, 2005 (the “Fifth Amendment”) (the Original
Lease, First Amendment, Second Amendment, Third Amendment, Fourth Amendment and
Fifth Amendment shall be referred to collectively as the “Lease”), pursuant to
which Lessee leased that certain space in the building located at 7501 and 7503
Standish Place, Rockville, Maryland (the “Building”), said leased premises
containing approximately Ten Thousand One Hundred Ninety-Six (10,196) rentable
square feet of space (the “Premises”);

WHEREAS, the Term of the Lease is scheduled to expire March 31, 2009; and

WHEREAS, Lessor and Lessee desire to amend the Lease to extend the Term of the
Lease and modify and amend certain other terms and conditions of the Lease as
herein provided.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee
hereby agree to the following:

1. Recitals. The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.

2. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Lease. From and after the date

 

1



--------------------------------------------------------------------------------

hereof, the Lease and this Sixth Amendment shall be known collectively as the
“Lease”.

3. Term. The Term of the Lease is hereby extended for a period of three
(3) years and six (6) months commencing on April 1, 2009 (the “Renewal Date”)
and expiring on September 30, 2012 (inclusively, the “Renewal Term”), unless
terminated sooner pursuant to the provisions of the Lease or hereof. From and
after the date hereof, all references in the Lease to “Term,” “Term of the
Lease,” “Term hereof,” and the like shall be deemed to include the Renewal Term.

4. Base Rent. Notwithstanding anything to the contrary contained in the Lease,
as of the Renewal Date, Lessee shall pay Base Rent with respect to the Premises
at the times and in the manner set forth in Section 2.1 of the Original Lease,
as restated in Paragraph 5 of the Fourth Amendment, according to the following
schedule:

 

Lease Period

   Monthly Base Rent

04/01/09 – 03/31/10

   $ 16,993.00

04/01/10 – 03/31/11

   $ 17,503.00

04/01/11 – 03/31/12

   $ 18,028.00

04/01/12 – 09/30/12

   $ 18,569.00

5. Base Year. As of the Renewal Date, Section 2.2.4 of the Lease as set forth in
Paragraph 5 of the Fourth Amendment, as amended by Paragraph 5 of the Fifth
Amendment, shall be further modified by deleting the penultimate sentence
therefrom and substituting the following in lieu thereof: “Lessee’s Expense Base
Year shall be the calendar year 2008.”

6. Security Deposit. Lessor currently holds a Security Deposit under the Lease
in the amount of Four Thousand Eight Hundred Ninety-Nine and No/100 Dollars
($4,899.00). Lessee shall have no obligation to supplement such security deposit
in connection with this Sixth Amendment.

7. Lessee Improvements. Lessee hereby accepts the Premises in its “as-is”
condition existing on the Renewal Date. Lessor shall have no obligation to make
any Lessee improvements to the Premises during the Renewal Term hereof.

8. Option to Renew. Provided that Lessee is not in default at the time of
Lessee’s exercise of the Option to Renew or at the commencement of the
applicable Option term, Lessee shall have one (1) three (3) year Option to renew
this Lease upon such terms and conditions then in effect for comparable space in
the Project as of the commencement of the applicable Option term, except that
the Base Rent payable during the first lease year of the applicable Option term
shall be an amount equal to one hundred three percent (103%) of the Base Rent
payable during the last year of the applicable expiring Lease Term and such Base
Rent shall be increased 3% for the 2nd lease year and then the 3rd lease year of
the Option term. All other terms and conditions of the Lease shall remain the
same. All such terms, conditions and rental provisions shall, upon the exercise
of the Option, be evidenced upon the form of lease then in effect for the
Project. Lessee shall provide to Lessor on a date which is prior to the date
that the Option period would

 

2



--------------------------------------------------------------------------------

commence (if exercised) by at least one hundred eighty (180) days, a written
notice of the exercise of the Option to renew the Lease for the applicable
additional Option term, time being of the essence. Such notice shall be given in
accordance with Section 16 of the Lease. If notification of the exercise of this
Option is not so given and received, all options granted hereunder shall
automatically expire.

9. Brokers. Lessee represents and warrants to Lessor that Lessee has not had any
dealings or entered into any agreements with any person, entity, realtor,
broker, agent or finder in connection with the negotiation of this Sixth
Amendment. Lessee shall indemnify and hold harmless Lessor from and against any
loss, claim, damage, expense (including costs of suit and reasonable attorneys’
fees) or liability for any compensation, commission or charges claimed by any
realtor, broker, agent or finder claiming to have dealt with Lessee in
connection with this Sixth Amendment.

10. Reaffirmation of Terms. Except as expressly modified hereby, all of the
terms, covenants and provisions of the Lease are hereby confirmed and ratified
and shall remain unchanged and in full force and effect.

11. Representations. Lessee hereby represents and warrants to Lessor that Lessee
(i) is not in default of any of its obligations under the Lease and that such
Lease is valid, binding and enforceable in accordance with its terms, (ii) has
full power and authority to execute and perform this Sixth Amendment, and
(iii) has taken all action necessary to authorize the execution and performance
of this Sixth Amendment.

12. Counterpart Copies. This Sixth Amendment may be executed in two or more
counterpart copies, each of which shall be deemed to be an original and all of
which counterparts shall have the same force and effect as if the parties hereto
had executed a single copy of this Sixth Amendment.

[SIGNATURES APPEAR ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Sixth Amendment as of
the day and year first above written.

 

LESSOR:

 

METRO PARK I, LLC,

a Delaware limited liability company

 

LESSEE:

 

GOVCONNECTION, INC.,

a Maryland corporation

By:   PS Business Parks, L.P.,     By:   /s/ Gary Anderson   a California
limited partnership,    

Name:

Title:

 

Gary Anderson

Treasurer

  By:  

PS Business Parks, Inc., a

California corporation, its

General Partner

          By:   /s/ Eugene R. Uhlman            

Eugene R. Uhlman

Regional Manager

        Date:  

9-18-08

Lessor’s Execution Date

    Date:  

9-16-08

Lessee’s Execution Date

Lessor Fed. ID #:                                

 

4